Citation Nr: 1030348	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for a cervical spine disability, status post cervical fusion due 
to degenerative changes, with residual scar.

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches status post cervical fusion.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for left knee strain.

5.  Entitlement to an initial evaluation in excess of 0 percent 
for right great toe hallux valgus with bunion formation.

6.  Entitlement to an initial evaluation in excess of 0 percent 
for left great toe hallux valgus with bunion formation.

7.  Entitlement to an initial evaluation in excess of 0 percent 
for right fourth finger strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 2000 to 
October 2006.

These matters come to the Board of Veterans' Appeals (Board) from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as 
part of the Benefits Delivery at Discharge (BDD) program.  The RO 
granted service connection for the disabilities on appeal, 
assigning an effective date of October 19, 2006, the day after 
the Veteran's discharge from service.  The Veteran appealed, 
seeking entitlement to higher initial ratings.  The claims file 
was subsequently transferred to the RO in Roanoke, Virginia.  In 
July 2008, the RO granted an increased rating of 10 percent for 
headaches, also effective October 19, 2006.  The Veteran has 
indicated that he is not satisfied with this rating.  Thus, this 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The Veteran also appealed the denial of his claim for service 
connection for gastroesophageal reflux disease.  However, the RO 
granted service connection for this disability in January 2009.  
Therefore, this issue has been resolved and is no longer in 
appellate status.  See Seri v. Nicholson, 21 Vet. App. 441, 447 
(2007); Holland v. Gober, 10 Vet. App. 433, 436 (1997) (the grant 
of a claim of service connection constitutes an award of full 
benefits sought on an appeal of the denial of a service 
connection claim).

In September 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board Central Office hearing in 
Washington, DC.  A transcript of the hearing is of record.

In May 2010, the Board received additional evidence consisting of 
service treatment records relating to the Veteran's cervical 
spine.  These records are not pertinent to any claims being 
decided  herein, as opposed to the claim for a higher initial 
rating for a cervical spine disability that is being remanded.  
Consequently, a remand based on receipt of these records is not 
required.  See 38 C.F.R. § 20.1304(c) (2009).

The issues of entitlement to initial ratings in excess of 20 
percent for a cervical spine disability and 10 percent for 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's headache symptoms more nearly approximate 
prostrating attacks occurring on average at least once per month, 
but not very completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

2.  The Veteran's lumbar spine disability is manifested by 
painful motion with forward flexion most severely limited to 80 
degrees, a combined range of motion of 210 degrees with no 
additional motion loss after repetitive movement, and complaints 
of pain.

3.  The Veteran's left knee disability is manifested by full but 
painful motion, fatigability, lack of endurance, and occasional 
swelling, stiffness.

4.  The Veteran's bilateral hallux valgus deformities of the 
great toes with bunions are described as mild and are manifested 
by pain and functional limitation in that prolonged standing and 
walking is painful.  

5.  The Veteran's right fourth finger strain is manifested by 
mild pain with bending the finger and mild tenderness to 
palpation.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial rating of 30 percent, but 
no higher, for headaches. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5237 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for left knee strain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260-5024 (2009).

4.  The criteria for an initial evaluation in excess of 0 percent 
for right great toe hallux valgus with bunion are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2009).

5.  The criteria for an initial evaluation in excess of 0 percent 
for left great toe hallux valgus with bunion are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2009).

6.  The criteria for an initial evaluation in excess of 0 percent 
for right fourth finger strain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5230 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).   

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran participated in the Benefits Delivery at Discharge 
Program and signed and returned a notice acknowledgement and 
response form for participating in this program in September 
2006.  The letter signed by the Veteran addressed the general 
criteria for assigning disability ratings and effective dates and 
notified the Veteran of the responsibilities of the Veteran and 
VA to substantiate the record.    

After the RO granted service connection for the disabilities on 
appeal in an October 2006 rating decision, the Veteran filed a 
notice of disagreement with the assigned ratings in November 
2006.  The RO readjudicated the claims continuing the ratings 
assigned in a February 2007 statement of the case.  In July 2008, 
the RO provided the Veteran with a letter addressing his initial 
rating claims including the criteria for assigning disability 
ratings and effective dates, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and the actual diagnostic codes used to 
rate the disabilities on appeal.  This notice was sufficient, as 
notice described in 38 U.S.C. § 5103(a) need not be veteran-
specific and generic notice is all that is required under 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003); and Wilson v. Mansfield, 506 F.3d 
1055 (Fed. Cir. 2007).  See Vazquez-Flores v. Shinseki, 580 F.3d. 
1270, 1278-1281 (Fed. Cir. 2009).  Furthermore, the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006); see also 
Goodwin v. Peake, 22 Vet. App. 128 (holding that "where a claim 
has been substantiated after the enactment of the VCAA, [the 
veteran] bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.").  As the Veteran was granted service connection and 
assigned an evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  
Dingess v. Nicholson, 19 Vet. App. at 490.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and has not been prejudiced by any technical notice 
deficiency along the way. See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Shinseki v. Sanders, 129 S.Ct.1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, hearing testimony, and 
VA examination reports.  There is no indication in the record of 
any outstanding evidence.  

The Veteran was afforded VA examinations in October 2006 and 
October 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
These VA examination reports were adequate to decide the claims 
herein decided because, as discussed below, the examiners 
considered the Veteran's prior medical history and the reports 
contained findings that addressed the relevant criteria for 
rating the disabilities at issue in the claims decided herein.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (examination 
report is adequate when it is based on consideration of the 
Veteran's prior medical history and examinations and also 
describes the disability in sufficient detail so that VA's 
evaluation of the claimed disability will be a fully informed 
one).

VA's duty to assist a Veteran includes providing a thorough and 
contemporaneous examination when the record does not adequately 
reveal the current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, 
Green v. Derwinski, 1 Vet. App. 121, 124).  The record is 
inadequate and the need for a contemporaneous examination occurs 
when the evidence indicates that the current rating may be 
incorrect due to the passage of time and a possible increase in 
disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the 
appellant complained of increased hearing loss two years after 
his last audiology examination, VA should have scheduled the 
appellant for another examination"). However, in an initial 
rating claim, the mere passage of time does not trigger VA's duty 
to provide additional medical examination unless there is 
allegation of deficiency in the evidence of record.  Hart, 21 
Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. App. 
174, 182-83 (2007)).   In this case, less than two years have 
passed since the most recent October 2008 VA examination, and, 
with regard to the claims being decided herein, the Veteran has 
not argued, and the evidence does not reflect, that there has 
been a specific increase in disability due to the passage of time 
since this examination, as opposed to generally stating that his 
disabilities have worsened over time.  Thus, the Board finds that 
a further examination is not necessary.

Moreover, in a hearing before the undersigned, the file was left 
open for 60 days in order to allow the Veteran time to submit 
additional evidence, but no such evidence has been received by 
the Board.  The undersigned also asked questions, in particular 
with regard to the headaches, that were designed to elicit 
information that was necessary to support a higher rating, and 
such higher rating is in fact being granted for headaches.  This 
action supplemented VA's compliance with the VCAA and satisfied 
the requirements of 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 
23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for higher initial ratings for 
headaches, lumbar strain, left knee strain, left knee strain, 
right and left great toe hallux valgus, and right fourth finger 
strain, are thus ready to be considered on the merits.

II.  Analysis

In October 2006, the RO granted service connection for lumbar 
strain assigning a 10 percent evaluation; headaches assigning a 
10 percent evaluation; left knee strain assigning a 10 percent 
evaluation; right and left great toe hallux valgus with bunion 
formation assigning 0 percent ratings; and right fourth finger 
strain assigning a 0 percent evaluation.  All evaluations are 
effective October 19, 2006, the day after the Veteran's discharge 
from service.  

The Veteran appealed, seeking entitlement to higher initial 
ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id. 

Headaches

The Veteran's headaches are rated under 38 C.F.R. § 4.124a, DC 
8100, applicable to migraines.  Under DC 8100, a 10 percent 
rating is warranted for where there are characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is warranted where there are 
characteristic prostrating attacks occurring on an average once a 
month over the last several months, and a maximum schedular 
rating of 50 percent is warranted for migraines with very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.

The regulations do not define the term "prostrating"; 
"prostration" is defined as "extreme exhaustion or 
powerlessness."  Dorland's Illustrated Medical Dictionary 1554 
(31st ed. 2007).  The Veteran testified during the Board hearing 
that he experiences headaches every day, and when he has them at 
work he has to sit down and shut his eyes for ten to fifteen 
minutes, half an hour, or as long as it takes for them to go 
away.  This testimony is consistent with the other evidence of 
record, including lay statements and a log of his headaches on a 
calendar that the Veteran submitted as evidence.  The Board finds 
that the Veteran's testimony is credible, and indicates that his 
symptoms, including needing to sit down and close his eyes while 
at work, more nearly approximate characteristic prostrating 
attacks at least once per month.  Consequently, a 30 percent is 
warranted. 

As to whether the Veteran is entitled to the maximum, 50 percent 
rating for his headaches, the terms "very frequent completely 
prostrating and prolonged attacks" and "severe economic 
inadaptability" are not defined in VA law.  See Pierce v. 
Principi, 18 Vet. App. 440, 446 (2004).  In Pierce, the Court 
held that the Board must explain its conclusions as to whether a 
50 percent rating is warranted in terms of each of the factors 
specified in DC 8100 compared to the criteria required for a 30 
percent rating.  Id. at 445.

The Court also held that nothing in DC 8100 requires that a 
Veteran be completely unable to work in order to qualify for a 50 
percent rating, and that a determination as to whether there were 
"very frequent" attacks does not require a comparison between the 
number of severe and non-severe migraines.  Id. at 446, 446-447.  
In addition, VA conceded that the words, "productive of" could be 
read to mean either "producing" or "capable of producing."

The Veteran's headache symptoms do not meet the criteria for a 50 
percent rating because he testified during the hearing and also 
indicated to VA health care providers (as indicated, for example, 
in a September 2008 VA treatment note) that he has not missed any 
work due to his headaches.  While there is no precise definition 
of severe economic inadaptability, the Board finds that the fact 
that the Veteran has not missed any work days due to his 
headaches reflects that they do not cause, or approximate, severe 
economic inadaptability.  Moreover, the Veteran indicated that 
the headaches generally caused him to sit and close his eyes for 
ten to fifteen minutes or half an hour, not that they caused him 
to lay down for an extended period of time.  Thus, the Board 
finds that the headaches do not cause or approximate very 
completely prostrating prolonged attacks.  As the Veteran's 
headaches do not cause any of the symptoms listed in the criteria 
for a  50 percent rating, they more nearly approximate the 
symptoms listed in the criteria for a 30 percent rating.  A 30 
percent rating is therefore warranted for the Veteran's 
headaches.  38 C.F.R. § 4.7

Lumbar strain

The Veteran's lumbosacral strain is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, which is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height warrants a 10 
percent disability rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  There are 
also several notes to the General Rating Formula, as follows.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  

Intervertebral disc syndrome should be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

The evidence does not reflect that the Veteran has intervertebral 
disc syndrome.  Thus, a rating under these diagnostic criteria 
does not apply.

An October 2006 VA examination report shows that the Veteran 
reported developing back pain in January 2001 for unknown 
reasons.  He now had a very sharp pain at a 7 out of 10 three to 
four times a day with normal daily activity.  The pain would 
usually subside in a half day.  He was currently being treated 
with non-steroidal anti-inflammatory drugs, which helped.  There 
were no associated features or symptoms except for radiation to 
the left leg two times per month for approximately 30 minutes.  
The Veteran's walking was not affected and he did not need any 
walking devices.  There was no history of vertebral fracture or 
surgeries.  Activities of daily living including bathing, 
toileting, and eating remained intact.  There were no limitations 
or effects of the condition on his daily activities and 
occupation.  

On physical evaluation, the Veteran's range of motion was not 
limited by habitus or other factors.  The only objective findings 
in the lumbar spine were positive for tenderness on palpation of 
the lower back.  Range of motion showed that flexion was to 90 
degrees with pain at a 5 out of 10 during the entire motion; 
extension was from 0 to 30 degrees with pain at a 6 out of 10 for 
the entire motion; lateral flexion was to 35 degrees bilaterally 
with pain at a 2-3 out of 10; and lateral rotation was from 0 to 
30 degrees with pain at a 2 out of 10 throughout the motion.

An October 2008 VA examination report shows the Veteran continued 
to have pain in his low back described as a stabbing pain at a 7-
8 out of 10.  He currently was not under any treatment and denied 
having flare-ups of back pain.  There were no associated features 
such as weight loss, malaise, dizziness, numbness, weakness, or 
bowel or bladder complaints, and no erectile dysfunction.  On 
physical examination, he had tenderness to palpation in the 
lumbar spine and left sacroiliac joint.  There was no muscle 
spasm.  The lumbar curve was normal.  Forward flexion was from 0 
to 80 degrees with pain shooting down.  Extension was from 0 to 
20 degrees with pain.  Left and right lateral flexion was from 0 
to 25 degrees without pain.  Right and left rotation was from 0 
to 30 degrees with pain.  There was no decrease in range of 
motion after repetition three times.  The Veteran's posture was 
normal.  Diagnostic and clinical tests on the lumbar spine were 
normal.  The diagnosis was thoracolumbar spine strain.

The range of motion figures show that forward flexion in the 
lumbar spine is most severely limited to 80 degrees and that the 
combined range of motion in the spine was 210 degrees in October 
2008.  There was no additional motion loss after repetitive 
movement.  These findings do not warrant the next higher 20 
percent rating under Diagnostic Code 5237.  The fact that the 
motion is painful is considered by the 10 percent evaluation 
assigned.  If the rating was based on limitation of motion alone, 
the rating would be noncompensable (0 percent).

In addition, a separate neurological evaluation is not warranted.  
38 C.F.R. § 4.124a, DC 8520, provides a 10 percent rating for 
mild incomplete paralysis of the sciatic nerve in either the 
major or minor lower extremity.  38 C.F.R. § 4.124a, defines the 
term "incomplete paralysis" as indicating a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  The Veteran complained of 
radiating pain to the left leg two times per month lasting for 30 
minutes.  He is competent to so testify, but his testimony must 
be weighed against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   The October 
2008 examination shows that he did not have any numbness, 
weakness, bowel or bladder complaints, or erectile dysfunction.  
The Board finds the lack of neurologic findings on examination by 
a trained health care professional to be of greater weight than 
his general lay testimony.  The rating criteria for arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 also do not apply, 
as the evidence does not show arthritis.
 
For these reasons, an evaluation in excess of 10 percent is not 
warranted under the schedular criteria for rating the spine.

Left knee

The Veteran's left knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-5024 for limitation of flexion due 
to tenosynovitis.    

Tenosynovitis is rated under Diagnostic Code 5024.  The rating 
schedule provides that with the exception of gout, diseases under 
diagnostic codes 5013 through 5024 will be rated on limitation of 
motion of the affected parts as degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the specific 
joint or joints involved. When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic Code 5003.

The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion limited to 30 
degrees warrants a 20 percent rating.  Flexion limited to 15 
degrees warrants a 30 percent rating.  

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 5 degrees warrants a noncompensable 
rating.  Extension limited to 10 degrees warrants a 10 percent 
rating.  Extension limited to 15 degrees warrants a 20 percent 
rating.  Extension limited to 20 degrees warrants a 30 percent 
rating.  Extension limited to 30 degrees warrants a 40 percent 
rating.  Extension limited to 45 degrees warrants a 50 percent 
rating.  

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004 (2004).

An October 2006 VA examination report shows the Veteran reported 
developing left knee pain in November 2002 after doing a lot of 
running.  He now had sharp pain at a 2 out of 10 one time per 
month with normal daily activity.  The pain would usually subside 
in a half day and was alleviated by treatment with non-steroidal 
anti-inflammatory drugs.  He did not use correction devices or 
assistance devices.  There was no history of surgery.  The 
Veteran denied any dislocation, subluxation, inflammatory 
arthritis, or prosthesis.  Activities of daily living including 
bathing, toileting, and eating remained intact.  There were no 
limitations or effects of the condition on his daily activities 
or occupation.

On physical evaluation, ankylosis was not present in the knee.  
Range of motion was not affected by habitus or other factors.  
The only objective findings were pain with McMurray testing of 
the left knee.  Flexion was to 140 degrees with pain at a 1 out 
of 10.  The diagnosis was left knee strain.

An October 2008 VA examination report shows the Veteran started 
having trouble with his left knee in 2002; while running, he 
twisted and hypertextended it.  He had immediate pain and 
swelling and used an ice pack and Ace wrap on it and was given 
Ibuprofen.  He continued to have pain at times.  He did not have 
any weakness, giving way, or locking.  He had occasional 
swelling, stiffness, fatigability, and lack of endurance.  
Treatment involved stretching exercises and rest.  He stated that 
his knee also popped and cracked a lot and it hurt to bend the 
knee.  He reported flare-ups of knee pain related to overuse and 
cold weather.  The flare-ups lasted a matter of hours and the 
pain was reduced with stretching exercises and rest.  He did not 
use any crutches, brace, cane, or corrective shoes.  There had 
been no episodes of dislocation or subluxation, or symptoms of 
inflammation.  In addressing the effects on the Veteran's usual 
occupation and daily activities, he stated that he worked through 
the pain.  

On physical examination, there was no tenderness to palpation, 
swelling, lump behind the knee, nor laxity of the joint.  There 
was crepitus with movement with no redness or heat.  There was 
mild guarding.  Active and passive range of motion in the left 
knee was flexion to 140 degrees and extension to 0 degrees.  The 
knee fatigued without pain.  The posture and gait were normal.  
X-ray examination of the knee was normal.

A rating higher than 10 percent is not warranted under Diagnostic 
Codes 5260 or 5261, as the range of motion in the knee was 
normal.  Specifically, flexion is to 140 degrees and extension is 
to 0 degrees.  Under normal circumstances, this finding would not 
warrant a compensable rating; however, since the motion is 
painful, a 10 percent evaluation is warranted.

The remaining knee diagnostic codes allowing for ratings higher 
than 10 percent are inapplicable.  The evidence, including the 
Veteran's statements, reflects that there is no subluxation or 
lateral instability; so a rating under Diagnostic Code 5257 is 
not warranted.  Diagnostic Code 5256 does not apply, as there is 
no evidence of ankylosis in the left knee.  Ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure." Dorland's Illustrated Medical 
Dictionary, 28th edition, p. 86.  Diagnostic Code 5262 for 
nonunion of the tibia and fibula is not applicable, as X-ray 
examination of the knee was normal.  Diagnostic Code 5258 also 
does not apply, as the evidence does not show dislocated 
semilunar cartilage.  

In sum, a rating higher than 10 percent is not warranted for the 
left knee strain.



Bilateral Hallux Valgus with Bunions

The Veteran's bilateral great toe hallux valgus with bunion 
formations is rated as 0 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  

Under Diagnostic Code 5280, a 10 percent rating is warranted for 
severe unilateral hallux valgus, if equivalent to an amputation 
of the great toe.  A 10 percent evaluation is also assigned for 
post operative residuals of a hallux valgus where there is a 
resection of the metatarsal head.  

Where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met. 
38 C.F.R. § 4.31.

An October 2006 VA examination report shows the Veteran reported 
developing bilateral bunion/hallux abductovalgus foot pain in 
July 2006.  He now had a sharp pain every day at a 9 out of 10 
with normal daily activity.  The pain would usually subside in a 
couple of hours, and was alleviated by treatment with non-
steroidal anti-inflammatory drugs.  He did not use correction 
devices or assistance devices.  There was no history of surgery 
and he denied any dislocation, subluxation, inflammatory 
arthritis, or prosthesis.  Activities of daily living including 
bathing, toileting, and eating remained intact.  There were no 
limitations or effects of the conditions on his daily activities 
and occupation.

An October 2008 VA examination report shows that the Veteran 
reported that he had a gradual onset of pain in both of his feet 
at the great toe joint in November 2000 after a lot of marching.  
He had pain, stiffness, swelling, redness, heat, and lack of 
endurance.  These symptoms were present on standing and walking 
but not at rest.  There was no specific treatment.  He did not 
use crutches, a brace, cane, or corrective shoes.  He had not had 
any surgery on either foot.  The affect on his occupation was 
that he had a lot of pain in that he had to stand on concrete, 
but he worked through the pain.  Functional limitations included 
being able to stand no more than one hour or walk no more than 
one to three miles.  He had to wear wide shoes with a large toe 
box.

On physical examination, there was a mild bilateral hallux valgus 
deformity.  The feet were positive to tenderness to palpation.  
There were bilateral bunions, a 26-degree angulation in the right 
great toe, and a 24-degree angulation in the left great toe.  The 
Achilles tendons were aligned.  His gait was normal and there was 
no abnormal shoe wear.  On X-ray evaluation, the joint spaces 
were well-preserved; and there was no fracture, radiopaque 
foreign body, erosive changes, or heel spur.  The X-ray 
impression was small bilateral bunions.  The diagnosis was mild 
bilateral hallux valgus with bunions. 

The most significant impairment in the big great toes is pain and 
functional limitation in that prolonged standing and walking is 
painful.  However, the evidence does not more closely approximate 
the criteria for a 10 percent rating under Diagnostic Code 5280.  
The Veteran does not have a history of the toes being operated on 
or resected; and the impairment in the toes is not the equivalent 
of amputation to the right great toe.  The Veteran's gait was 
normal with no abnormal shoe wear and he could walk approximately 
one to three miles.  He had to deal with pain from prolonged 
standing at work but was still able to work full-time without 
missing work due to the hallux valgus deformities.  His 
activities of daily living were not affected.  The 2008 examiner 
also described the hallux valgus deformities as mild.

Higher ratings are warranted under Diagnostic Codes covering foot 
disabilities including flatfoot (Diagnostic Code 5276), clawfoot 
(Diagnostic Code 5278), malunion or nonunion of tarsal or 
metatarsal bones (Diagnostic Code 5283), or a moderate foot 
injury (Diagnostic Code 5284).  However, as the Veteran's 
disability is related to hallux valgus of the big toes, rather 
than any disability of the entire foot, Diagnostic Codes 
addressing flatfoot, clawfoot, and moderate foot injury are 
inapplicable.  X-ray examination was negative for any malunion or 
nonunion of the tarsal or metatarsal bones; so a rating under 
Diagnostic Code 5283 also would not apply.  

In sum, a compensable rating is not warranted for the bilateral 
hallux valgus deformities.

Right Fourth  finger

The Veteran's right fourth finger is assigned a 0 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5230.

An October 2006 VA examination report shows that the Veteran 
reported developing right ring finger pain after playing football 
in September 2004.  He reported that the pain was at a 2 out of 
10 and was achy about two times per week with normal daily 
activity.  He treated the pain with Motrin and it usually 
subsided in a couple of hours.  On physical examination, the 
right ring finger was positive for tenderness to palpation at the 
proximal interphalangeal joint.  There was normal range of motion 
of the finger.  The Veteran could touch the transverse fold.  The 
diagnosis was right ring finger strain.

An October 2008 VA examination report shows the Veteran reported 
that in 2005 he was playing flag football when he fell on his 
hand and bent his right ring finger sideways.  He stated that the 
finger was dislocated.  He pulled it and got the joint back in 
place.  He went to Sick Call and an x-ray of his finger showed no 
fracture.  He was treated with ice packs, elevation, and 
Ibuprofen.  He had no history of hospitalizations.  He currently 
had mild pain with bending the finger.  There were no affects on 
his occupation or activities of daily living.  He had no flare-
ups.  Other than being mildly tender to palpation he had no other 
difficulty.  On physical examination, there was mild pain with 
flexion of the finger and mild tenderness to palpation.  Range of 
motion was normal and strength was normal.  There was no gap 
between the ring finger and the crease on the palm of the hand.  
The Veteran was right handed and his strength of grip was normal 
and equal bilaterally.  The diagnosis was right ring finger 
strain.  

The medical evidence shows that the right ring finger strain is 
manifested by mild pain with bending the finger and mild 
tenderness to palpation.  

Diagnostic Code 5230 mandates a noncompensable evaluation even 
when there is limitation of motion of the ring or little finger.  
In this case, the Veteran's range of motion is full.  Further, 
there is no indication of amputation or ankylosis of the ring or 
little finger, or impairment analogous thereto, to warrant 
consideration of the provisions of Diagnostic Codes 5155 and/or 
5227 in this case.  The Board also notes that even if there was 
ankylosis, as with Diagnostic Code 5230, Diagnostic Code 5227 
mandates a noncompensable evaluation for favorable or unfavorable 
ankylosis of the ring or little finger. 

Accordingly, the Board  finds that the Veteran's hallux valgus 
symptoms do not meets or more nearly approximates the schedular 
criteria for a rating in excess of 0 percent of the right fourth 
finger.

Summary and Conclusion

The Veteran has reported during VA examinations as well as during 
the Board hearing that he has general functional impairment as a 
result of the orthopedic disabilities for which he is claiming 
higher initial ratings (his specific testimony regarding 
functional impairment caused by headaches is discussed in that 
section of the decision above).  He is competent to report that 
which he can experience or observe and he is deemed credible.  
However, as a layperson lacking in medical training and 
expertise, his general statements regarding functional impairment 
are outweighed by the detailed and specific opinions provided by 
the medical professionals with regard to the Veteran's  claimed 
disabilities.  Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d 
at 1336.

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of pain and painful motion in the lumbar spine, left 
knee, bilateral great toe hallux valgus deformities with bunions, 
and right fourth finger.  However, the above lay and medical 
evidence does not indicate that, with regard to any orthopedic 
disability, the functional impairment caused  by pain and other 
factors support assignment of a higher rating under any other 
potentially applicable diagnostic code.  The functional 
impairment indicated by the lay and medical evidence is 
considered by the ratings assigned under the relevant Diagnostic 
Codes 5271-5010.

In addition, the above evidence reflects that the level of 
impairment in the lumbar spine, left knee, bilateral great toe 
hallux valgus deformities with bunions, and right fourth finger 
has been relatively stable throughout the appeals period, or at 
least has never been worse than what is warranted for the ratings 
assigned.  Therefore, staged ratings (i.e., different percentage 
ratings for different periods of time) are inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  As to the headaches, 
the evidence and Veteran's testimony as discussed above reflect 
that a uniform 30 percent rating is warranted.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The impairment associated with the lumbar spine, left knee, 
bilateral great toe hallux valgus deformities with bunions, and 
right fourth finger is adequately considered by the diagnostic 
codes applied.  The evidence generally shows complaints of pain 
and painful motion associated with the service connected 
orthopedic disabilities.  Diagnostic Codes 5260-5024, 5237, 5280, 
and 5230 specifically address this type of impairment.  Under 
Diagnostic Codes 5260-5024, 5237, and 5280, a rating in excess of 
that assigned is provided for certain manifestations of the 
service-connected disorder but the medical evidence reflects that 
those manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disabilities.  The Veteran has 
not required frequent periods of hospitalization due to the 
service-connected disabilities, and marked interference with 
employment has not been shown.  The Veteran reported that his 
headaches, back, knees, and feet bother him at work but did not 
indicate that he had to miss any work because of this.  
Examination reports also consistently show no functional effects 
on employment as a result of the service-connected disabilities.  
The Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.   See 
38 C.F.R. § 4.1 ("Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability").

An inferred claim for a total disability rating for individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 
(2009) also has been considered.  The record shows that the 
Veteran continues to be employed full-time.  While he reports 
suffering pain at work due to his service-connected disabilities, 
the issue of unemployability has not been raised by the record.  
Therefore, there is no inferred TDIU claim in this case.  

For the foregoing reasons, the preponderance of the evidence is 
against the initial rating claims for the lumbar spine, left 
knee, bilateral great toe hallux valgus deformities with bunions, 
and right fourth finger; there is no doubt to be resolved; and an 
increased rating is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.




ORDER

Entitlement to an initial rating of 30 percent for headaches is 
granted, subject to controlling regulations governing the payment 
of monetary awards.

Entitlement to an initial evaluation in excess of 10 percent for 
lumbar strain is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
left knee strain is denied.

Entitlement to an initial evaluation in excess of 0 percent for 
right great toe hallux valgus with bunion formation is denied.

Entitlement to an initial evaluation in excess of 0 percent for 
left great toe hallux valgus with bunion formation is denied.

Entitlement to an initial evaluation in excess of 0 percent for 
right fourth finger strain is denied.


REMAND

The Veteran testified in the September 2009 Board hearing that 
his cervical spine disability had worsened since the 2008 VA 
examination.  He also indicated that he was going to have an 
magnetic resonance imaging (MRI) examination on the cervical 
spine and that he would submit the records, although none were 
submitted.  VA should make reasonable efforts to obtain all 
outstanding relevant records.

In addition, as noted, VA's duty to assist a Veteran includes 
providing a thorough and contemporaneous examination when the 
record does not adequately reveal the current state of the 
Veteran's disability.  Hart, 21 Vet. App. at 508.  The record is 
inadequate and the need for a contemporaneous examination occurs 
when the evidence indicates that the current rating may be 
incorrect due to the passage of time and a possible increase in 
disability.  Id. at 508.  Based on the Veteran's testimony and 
the other evidence of record, the Board finds that the Veteran is 
entitled to another medical examination to assess whether the 
present level of his cervical spine disability has increased in 
severity since the October 2008 VA examination.

Accordingly, the claim for an initial rating in excess of 20 
percent for a cervical spine disability is REMANDED for the 
following action:

1.  Contact the Veteran to determine whether 
he has received any treatment for his 
cervical spine since October 2008, and obtain 
any relevant records identified, including 
any MRI report on the cervical spine in 2009.  

2.  Schedule the Veteran for a VA orthopedic 
examination to address the current severity 
of his cervical spine disability.  
Specifically, the examiner should address the 
following:

(a)  Assess all ranges of motion in the 
cervical spine including any additional 
limitation as a result of repetitive 
movement.  Also, state where pain starts in 
the range of motion.

(b)  Address any neurological impairment as a 
result of the cervical spine disability.

(c)  State whether the cervical spine 
disability has resulted in any incapacitating 
episodes in the last 12 months and if so, how 
long they lasted.

(d)  State whether the cervical spine 
disability has any effect on the Veteran's 
employment and if so, to what extent.

(e)  Assess the surgical scar and whether or 
not there is any tenderness to palpation, 
instability of the scar, underlying tissue 
damage, or functional impairment caused by 
the scar.  If necessary, refer this portion 
of the examination to a dermatologist.

Any necessary X-ray, MRI, and CT studies 
should be performed.  A rationale for all 
opinions must be provided.  The claims file 
must be reviewed in conjunction with the 
examination. 

3.  Thereafter, any additional development 
deemed warranted should be conducted.  If any 
of the benefits sought on appeal remain 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


